326 S.W.3d 502 (2010)
STATE of Missouri, Respondent,
v.
David Lee BLAKEMORE, Appellant.
No. ED 93877.
Missouri Court of Appeals, Eastern District, Division Four.
November 16, 2010.
Craig A. Johnston, Woodrail Centre, Columbia, MO, for Appellant.
Chris A. Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
David Blakemore ("Defendant") appeals from the judgment upon his convictions of robbery in the first degree, Section 569.020, RSMo 2000, forcible rape, Section 566.030, RSMo 2000, and kidnapping, Section 565.101, RSMo Cum.Supp.2009, for which Defendant was sentenced as a persistent offender to a total of twenty-five years' imprisonment. Defendant contends the trial court erred (1) in denying his motion to dismiss for improper joinder and for severance, and (2) in refusing his presence at or near the scene instruction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).